                         Case 1:19-cv-02639-JGK Document 5 Filed 03/28/19 Page 1 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                             for the
                                                Southern District of New York   EJ
                      ALFREDO DAVIS                             )
                                                                )
                                                                )
                                                                )
                            Plaintiff(�)                        )
                                                                )      Civil Action No. 19-CV-2639
                                 V.
                                                                )
A REAL ADVANTAGE INC., MICHAEL WESLEY and                       )
            ANTHONY WESLEY
                                                                )
                                                                )
                                                                )
                            Defendant(�)                        )

                                                SUMMONS IN A CIVIL ACTION
          .    , name and address) A Real Advantage Inc.
 To: (Defendants
        ·                          M'1ch ae I W esI ey
                                   Anthony Wesley
                                   178-16 Eveleth Road
                                   Jamaica, New York 11434



           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
 whose name and address are: Schwartz Perry & Heller LLP
                                 3 Park Avenue, Fl. 27
                                 New York, New York 10016




        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


 Date:
                                                                                     Signature of Clerk or Deputy Clerk
Case 1:19-cv-02639-JGK Document 5 Filed 03/28/19 Page 2 of 4
Case 1:19-cv-02639-JGK Document 5 Filed 03/28/19 Page 3 of 4
Case 1:19-cv-02639-JGK Document 5 Filed 03/28/19 Page 4 of 4
